 Case 1:18-cr-00328-JMA Document 31 Filed 08/08/19 Page 1 of 1 PageID #: 57



BEFORE: JOAN M. AZRACK                                       DATE: 8/8/2019
UNITED STATES DISTRICT JUDGE                                 TIME: 2:00 PM (10 min)

                    CRIMINAL CAUSE FOR STATUS CONFERENCE

DOCKET NO. 18-cr-328 (JMA)

DEFENDANT: Harris Landgarten                  DEF. #: 1
☒ Present ☐ Not present      ☐ Custody ☒Bail
DEFENSE COUNSEL: Peter Brill
☐ Federal Defender    ☒ CJA        ☐ Retained

AUSA: Hiral Mehta

INTERPRETER:

PROBATION OFFICER/PRETRIAL:

COURT REPORTER: Fred Guerino            COURTROOM DEPUTY: LMP

☒   Case Called.            ☒ Counsel present for all sides.
☐   Initial Appearance and Arraignment held.
☐   Defendant waives public reading of the Indictment and enters a plea of not guilty.
☒   Waiver of speedy trial executed; time excluded from 8/8/2019 through 9/26/2019.
☐   Order setting conditions of release and bond entered.
☐   Permanent order of detention entered.
☐   Temporary order of detention entered.
      ☐ Detention hearing scheduled for .
☐   Bail hearing held. Disposition:
☒   Next court appearance scheduled on 9/26/2019 at 12:30 PM.

Defendant   ☐    Released on Bond       ☐    Remains in Custody.

OTHER:
